Citation Nr: 1207020	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-03 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left foot disorder.

2.  Entitlement to service connection for a left foot disorder.

3.  Entitlement to service connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to November 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a left foot disorder was previously denied by the RO in a rating decision dated in September 2006, the Veteran did not appeal that decision, and no new evidence pertinent to that claim was received by VA within one year of that decision.

2.  New evidence received since the time of the final September 2006 rating decision relates to an unestablished fact necessary to grant, and raises a reasonable possibility of substantiating, the Veteran's claim of entitlement to service connection for a left foot disorder.

3.  A left foot disorder did not result from disease or injury incurred in or aggravated by active service.

4.  A left leg disorder did not result from disease or injury incurred in or aggravated by active service.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.103 (2011). 

2.  Evidence submitted to reopen the claim of entitlement to service connection for a left foot disorder is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  The criteria for service connection for a left foot disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  The criteria for service connection for a left leg disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action with respect to the Veteran's petition to reopen the previously denied claim of entitlement to service connection for a foot disorder, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of that issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the remaining issues on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The information contained in a July 2010 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the July 2010 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, as well as a transcript of his May 2009 Decision Review Officer (DRO) hearing, and a lay statement submitted by the Veteran's father.  Also, the Veteran was provided a VA examination in September 2009.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  This examination was adequate because it provided sufficient information to decide the appeal and was based on a review of the relevant medical records by an examiner with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007).   

There is no indication in the record that any additional evidence relevant to the issues on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matters on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

A.  Claim to Reopen

Initially, the Board notes that, in a July 2009 supplemental statement of the case, the RO addressed the claim for service connection for a foot disorder on the merits.  However, regardless of the RO's actions, the Board has a legal duty to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209   (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for a left foot disorder in September 2006.  That rating decision was not appealed, and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the September 2006 decision.  

Therefore, the September 2006 decision is final.  38 U.S.C. § 7105 (2002), 38 C.F.R. §§ 33.104, 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  See also 38 C.F.R. § 3.156(b), (c).  The basis of the prior final denial was the RO's finding that, although there was a record of treatment in service for a left foot disorder, no permanent residual or chronic disability subject to service connection was shown by the service treatment records or the evidence following service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the September 2006 rating decision that addresses this basis. 

Evidence submitted and obtained since the September 2006 rating decision includes a statement from the Veteran's father, dated in May 2009, indicating that the Veteran hurt his left foot in service and has had a lot of pain in his left foot ever since; and the Veteran's testimony during his May 2009 DRO hearing that he injured his foot in service and that, ever since, he has had pain and functional impairment in the left foot.  Without addressing the merits of this evidence, the Board finds that this evidence addresses the issue of whether the Veteran has a foot disorder that began during service.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim. 

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for a left foot disorder since the September 2006 rating decision.  On this basis, the issue of entitlement to service connection for a left foot disorder is reopened.

B.  Service Connection

In this case, the Veteran asserts a left foot disorder and left leg disorder are the result of service.  Specifically, the Veteran asserts that such disorders are the result of in-service injuries he incurred in June and July 1988.

Service treatment records reflect that on June 13, 1988, the Veteran complained of a cough and runny nose, and also stated that he pulled a muscle in the left leg the day before.  A June 29, 1988, record reflects that the Veteran complained of pain in the bottom and inner side of both feet, which he reported having had for the past three to four months, and which only hurt in boots; he was noted to have had a normal examination.  On July 6, 1988, the Veteran again complained that his feet had hurt for a while.

On July 8, 1988, the Veteran reported that he had woken up in the morning with pain in his left leg on the left lateral aspect.  He denied any trauma history.  The examiner noted that the Veteran began to limp halfway down the hall, but that he was seen walking with a normal gait earlier.  The diagnosis was normal examination, not orthostatic, and it was noted that the Veteran subsequently failed to report to sick call or to morning physical training. 

On July 11, 1988, the Veteran reported falling two days prior, and that he had pain in his left calf but had been able to walk on the leg.  The Veteran was noted to have had a normal examination with a nonswollen, non-ecchymotic calf and mild tenderness to palpation.  The Veteran was instructed to use crutches and to report in the morning.

On July 12, 1988, the Veteran complained of pain in the left foot.  The Veteran reported that he had leg pain, but stated that his foot pain from his previous visit was gone.  He stated that he had fallen on July 9, had sought care in the emergency room and had been given crutches.  It was noted that his X-rays had been negative.  The Veteran was noted to have had a grotesque limp favoring the left leg.  He had no effusion, eccyhmosis, swelling, deformity, or warmth, and was tender to gastroc palpation, but had an inconsistent examination moment to moment.  It was noted that the Veteran's limp was greatly reduced when he left the clinic.  The examiner gave an assessment of possible contusion, but the stated that he very strongly suspected malingering.

Another July 12, 1988, note indicates that the Veteran was referred to podiatry.  It was noted that he was suspected of malingering, complained of bilateral foot pain, and had been examined on multiple occasions without any findings, but wanted to be evaluated by a foot doctor.  There is no indication that the requested podiatry examination ever took place, and no further indication of any complaints of, or treatment for, foot or leg problems in service.

In October 1988, the Veteran signed a written request not to have a separation medical examination.  It was noted that a medical officer reviewed the Veteran's medical records and determined that medical examination for separation was not required.  

The record reflects no post-service treatment for any left foot or left leg disorder.

In June 2003, the Veteran filed a claim for service connection for personality disorder and inability to maintain any type of employment, and for bilateral hearing loss and tinnitus due to mortar platoon acoustic trauma.

In January 2005, the Veteran was given a psychological evaluation for the purposes of assisting an Armed Services Recruiter in determining the presence of any possible issues that may affect his candidacy a recruit.  The evaluation report reflects that the Veteran had previously worked in labor jobs, but that he had only worked a total of two weeks from January 2003 to January 2005, and had only applied for one job during that time period.  The medical history noted in the evaluation reflects that the Veteran was noted to be in good health.  It was also noted that he had hit his head on the floor during an assault in 1988 but did not sustain a concussion, and that he had had exploratory surgery on his left wrist after an industrial injury in the 1990s, but had had no problems with his hand or wrist since healing from that.  There was no mention in the evaluation report of the Veteran's left foot or leg.

The Veteran filed his original service connection claim for left foot injury in November 2005.  In an April 2006 written statement made in connection with the claim, the Veteran asserted that every couple of months he woke up with a sharp pain in the bottom of his foot that continued up his lower leg, at which time he could not straighten his toes.  He stated that he would lie still for about 20 minutes to one hour before being able to straighten his leg and toes.  He also asserted that there was a slight pain in the bottom of his foot that varied depending on his daily activities.

In a July 2008 written statement, the Veteran asserted that he injured his left foot and leg on four separate occasions in service.  He asserted that he injured his left foot during a combat exercise when his left foot went out from under him, he got up a few minutes later, and he finished the day's exercise with a limp and a sore leg but did not report the injury to any medical professional.  He also asserted that he pulled a muscle in his left leg during a morning run, that he had had pain in the left thigh and bottom of the foot and had woken up due to the pain, and that his left foot fell out from under him while walking back from the mess hall.  In an August 2008 statement, the Veteran asserted that he was unable to obtain medical care for his left foot and leg problems because he could not afford it. 

During his May 2009 DRO hearing, the Veteran testified that on June 13, 1988, he pulled a muscle in the left calf area during a run.  He further stated that, a second time, during a training exercise, while running toward a target, his left foot went out from underneath him and twisted inward, and that he finished that day's exercises with a strong limp in the left leg.  He testified that he further injured his left foot and had to go to the emergency room when the foot went out from under him and he fell down stairs.  The Veteran further stated that, although some service treatment notes indicated that he was malingering, he did not fake any of his in-service injuries.

The Veteran testified that he did not have post-service medical treatment for his left foot or leg problems because he could not afford it.  He testified that he currently had pain in his left ankle and achilles tendon, his foot locked up and popped, he had weakness in the foot area, and his foot had gone out from underneath him repeatedly ever since service.  The Veteran further stated that, at times, he woke up with a sharp pain from the bottom of his foot to calf muscle, at which time his toes curled up and his foot and leg locked up, and that this had happened one time in service.  The Veteran testified that his left foot and leg problems interfered with his ability to work.

The Veteran also submitted a statement from his father, dated in May 2009.  The Veteran's father asserted that the Veteran had lived with him since he had been discharged from service in November 1988, that he "hurt his left foot in the army" and "has had alot of pain in his left foot for all of these years," and that he had tried to for years to get help from VA.  The Veteran's father also stated that the Veteran had a hard time keeping jobs.

The Veteran was afforded a VA examination in connection with his claims in September 2009.  The report of that examination reflects that the VA examiner reviewed the service treatment records, noted the Veteran's treatment for his foot and leg in service, and stated that, in reviewing the Veteran's medical records, there were some inconsistencies that were difficult to understand totally.  The Veteran reported that he had twisted his left ankle in May 1988 while running during a combat exercise, but that he was able to continue with duty that day and did not seek medical attention.  The Veteran also reported that, in mid June 1988, he pulled a muscle in his left calf during physical training, that he was examined at that time but no specific diagnosis was made, and that the pain in the left leg from the incident cleared completely at that time.

The Veteran further reported that he had continued to have pain in the left calf and ankle for the past 20 years.  He reported that the pain would awaken him from sleep, at which time he would experience a very sharp pain in the calf and inability to move the left ankle that would last for five minutes to an hour.  The Veteran further claimed that he twisted his left ankle very easily and frequently, such as when he was walking on an uneven surface or stepped on a curb, but that the ankle did not swell.  It was noted that the Veteran had not been working for five years, that he had previously had labor jobs, that he reported that he would wear an ankle brace intermittently while working, but that he had to discontinue working five years prior because of the persistent symptoms in the calf and ankle.

On examination, the Veteran walked normally and had normal posture.  Strength throughout the left lower extremity was normal.  The left calf measured about .5 cm smaller in circumference than in the right, but was noted to be generalized smaller and not a specific atrophy.  Tone was normal, and reflexes were full at the knees and ankles.  Sensory examination was normal.  On close examination of the Veteran's musculature, there was no swelling, tenderness, eccyhmosis, or evidence of inflammation of the muscles below the knee on the left side.  On examination of the ankles, the Veteran was able to dorsiflex both ankles from 0 to 20 degrees, plantar flex both ankles from 0 to 45 degrees, evert both ankles from 0 to 20 degrees, and invert both ankles from 0 to 30 degrees, all with no pain throughout range of motion.  The Veteran was noted to have had mild pes planus bilaterally, but maintained an arch with weight bearing bilaterally.  The achilles tendon angle was maintained without weight bearing, and there was no tenderness on manipulation of the arches or the feet themselves.  

The VA examiner stated that he was unable to establish any specific diagnosis in the Veteran, as there was no obvious pathology in the left ankle or foot.  It was noted that the Veteran's symptoms were purely subjective at that point in time, and that there was no foot diagnosis.  The examiner further stated that, based on the observations on examination, particularly the absence of any physical findings in the Veteran's left lower extremity, ankle, or foot, and because the Veteran's symptoms were purely subjective and there was a suggestion in his medical records that he may have been exaggerating his symptoms, it was the examiner's opinion that he Veteran's current subjective symptoms were not caused by or a result of any injury the Veteran may have sustained while on active duty.  It was noted that X-rays of the left ankle performed in June 2009 revealed that soft tissues, osseous structures, and articular relationships were radiographically normal, and the impression was radiographically normal ankle.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be denied. 

Service treatment records do not reflect that the Veteran had a chronic disability of either the left foot or the left leg in service.  While such records contain several instances of treatment for complaints involving the left foot and leg in June and July 1988, they contain essentially no objective findings of injury or problems on examination.  The only diagnosis is for possible contusion of the leg, but along with such diagnosis it was noted that malingering was strongly suspected by the examiner; in this regard, the examiner noted that the Veteran had a grotesque limp favoring the left leg, but that this was greatly reduced when he left the clinic, and that he had no effusion, eccyhmosis, swelling, deformity, or warmth, was tender to gastroc palpation, but had an inconsistent examination moment to moment.  Also, between July 12, 1988, and the Veteran's separation from service in November 1988, there were no further indications of complaints of, or treatment for, foot or leg problems, the Veteran requested not to have a separation medical examination, and a medical officer determined that such medical examination was not required.  

Regarding the existence of a current disability of the left foot or leg, the Board notes the Veteran's assertions that he occasionally has sharp foot and leg pain and locking up in the middle of the night, occasional pain in the bottom of his foot during the day, pain in his left ankle and achilles tendon, weakness in the foot area, locking and popping of the foot, and that his foot goes out from underneath him repeatedly and he easily twists his ankle.  The Board also acknowledges the Veteran's father's assertion that the Veteran has had a lot of pain in his left foot.  The Veteran and his father are competent to report matters within their own personal knowledge, such as pain or functional problems of the Veteran's left foot or leg.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, even considering the Veteran's reported left foot and leg symptoms, the only medical evidence on the question of whether any left foot disorder or left leg disorder might be related to the Veteran's service, and specifically to his in-service treatment of the left foot and leg, is the opinion of the September 2009 VA examiner.  The examiner determined that he was unable to establish any specific diagnosis in the Veteran, as there was no obvious pathology in the left ankle or foot, and that the Veteran's current subjective symptoms were not caused by or a result of any injury the Veteran may have sustained while on active duty.  The examiner based this opinions on his observations on examination, particularly the absence of any physical findings in the Veteran's left leg, ankle or foot, and on the findings that the Veteran's symptoms were purely subjective and that the medical records suggested that the Veteran may have been exaggerating his symptoms in service.

The Board finds that the September 2009 VA examination report and opinion are persuasive.  The VA examiner reviewed and carefully considered the Veteran's in-service treatment records and reports of in-service injury, and based his opinion on such evidence along with his findings on examination of the Veteran's left foot and leg.  Moreover, the bases of the examiner's opinion are consistent with the record.  In addition to the September 2009 VA examiner's lack of any objective findings or diagnoses for the left leg or foot, June 2009 X-rays of the left ankle revealed that soft tissues, osseous structures, and articular relationships were radiographically normal, and there has been no objective evidence of any current medical disorder of either the left foot or the left leg.  Furthermore, again, while service treatment records contain several instances of treatment for complaints involving the left foot and leg in June and July 1988, they essentially contain no objective findings of injury or problems on examination.  Rather, on July 12, 1988, it was noted that malingering was strongly suspected, as the Veteran had a grotesque limp favoring the left leg that was greatly reduced when he left the clinic, and had an inconsistent examination moment to moment.  There is no competent and probative opinion evidence of record indicating that any current foot disorder or leg disorder is related to the Veteran's service, and neither the Veteran nor his representative have identified any such evidence.

The Board also notes the Veteran's and his father's assertions that the Veteran's claimed left foot and leg symptoms have been present ever since his in-service treatment for the left foot and leg.  Again, the Veteran and his father are competent to report matters within their own personal knowledge, such as a continuity of pain or functional problems of the Veteran's left foot or leg since his period of service.  Id.

However, the Board finds such assertions not to be credible.  From the time of his in-service complaints of and treatment for foot and leg problems in June and July 1988, it was noted that malingering was strongly suspected, there is no indication of complaints of or treatment for foot or leg problems from July 12, 1988, to the Veteran's separation from service in November 1988, and no separation examination was requested by the Veteran.  Also, there are no records of post-service treatment for any left foot or leg problems.  While the Veteran acknowledges that he did not seek treatment for his foot or leg, but asserts that this was the result of his inability to afford such treatment, in June 2003, the Veteran filed a claim of service connection for personality disorder and inability to maintain any type of employment, and for bilateral hearing loss and tinnitus due to mortar platoon acoustic trauma; he did not file any claim for a foot or leg disorder until November 2005, which suggests that he did not suffer continuous foot and leg problems from the time of service.  In this regard, the Board also notes the January 2005 psychological evaluation, which, in the noted medical history, describes past health problems potentially affecting the Veteran's physical functional ability, such as hitting his head on the floor during an assault in 1988 and having exploratory surgery on his left wrist after an industrial injury in the 1990s, but does not mention any foot or leg problems whatsoever.  

Furthermore, the Veteran's and his father's statements regarding the continuity of his foot and leg problems have been vague and somewhat inconsistent with the record or with prior statements.  The Veteran's father merely stated that the Veteran "hurt his left foot in the army" and "has had a lot of pain in his left foot for all of these years."  The statement does not describe any specific functional left foot or leg problems witnessed by the Veteran's father, and the assertion of "a lot" of pain since service is contradicted by the Veteran's earlier service connection claims in June 2003, which lacked any claim for a left foot or leg disorder, and the January 2005 psychological evaluation, as noted above.  Also, the Veteran asserted during the September 2009 VA examination that that he had had to discontinue working five years prior due to his persistent calf and ankle symptoms.  However, it was noted in the January 2005 psychological evaluation that the Veteran had previously worked in labor jobs, but that he had only worked a total of two weeks from January 2003 to January 2005 and had only applied for one job during that time period; there was no mention of his left foot or leg affecting his ability to work.  

Finally, the Board acknowledges that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran is competent to report that left foot or leg problems resulted from in-service injuries, the probative value of this determination is far outweighed by that of the medical opinion of the September 2009 VA examiner.  Again, the Board finds that the Veteran lacks credibility in reporting a continuity of left foot and leg symptomatology from his period of service, which is the basis of his suggestion of etiology.  Furthermore, the VA examiner gave an objective medical opinion, whereas the Veteran's opinion is self-serving in a claim for monetary benefits.  Moreover, the examiner has appropriate medical expertise, and the Veteran does not.

Accordingly, the Board finds that the claims for service connection for a foot disorder and a leg disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a left foot disorder is reopened and, to that extent only, the appeal is granted.

Entitlement to service connection for a left foot disorder is denied.

Entitlement to service connection for a left leg disorder is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


